DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
                        2.         Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          
                                                  Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent # 10,341,915 (hereinafter ‘915). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.

A method comprising (col. 24; claim 1; line 10):
transmitting first communications from a first wireless access point
to a communication device, the first communications encoded to include a
first unique identifier associated with a first wireless communication link (Col. 24; claim 1; lines 14-18);
providing notification to the communication device indicating an identity change from the first unique identifier to a second unique identifier (Col. 24; claim 1; lines 21-25);
and in accordance with the notification, transmitting second communications from the first wireless access point to the communication device, the second communications encoded to include the second unique identifier instead of the first unique identifier (Col. 24; claim 1; lines 25-36).
Regarding claim 17, US patent ‘915 discloses:
A system comprising (Col. 26; claim 18; line 41):
a first wireless access point (Col. 26; claim 18; line 49-50);
a second wireless access point (Col. 27; claim 18; lines 5-12) ; and
the first wireless access point operable to receive a notification to perform a handoff of a wireless communication session from the first wireless access point to the second wireless access point, the communication session supporting communications with a communication device, the first wireless access point generating wireless communications to the communication device spoofing the communication device that the wireless communications are being transmitted from the second wireless access point (Col. 27; claim 18; lines 56-67).
Regarding claim 23, US patent ‘915 discloses:
A method comprising (Col. 24; claim 1; line 10):


device in the wireless network (Col. 24; claim 1; lines 18-20); and
transmitting first communications that are encoded to indicate that the first communications are transmitted from a first wireless access point in the wireless network to the communication device, a first portion of the first communications transmitted from the first wireless access point, a second portion of the first communications transmitted from a second wireless access point in the wireless network that emulates the first wireless access point (Col. 24; claim 1; lines 21-36).
Regarding claim 29, US patent ‘915 discloses:
A method comprising (Col. 28; claim 31; line 33): via computer processing hardware in a
communication device operated in a wireless network, performing operations of: receiving a first unique identifier assigned to a first wireless access point in the wireless network, the first unique identifier indicating an identity of the first wireless access point (Col. 28; claim 31; lines 32-36);
establishing a first wireless communication link to receive first communications transmitted from the first wireless access point (Col. 28; claim 31; lines 37-40);
receiving a second unique identifier, the second unique identifier indicating an identity assigned to a second wireless access point in the wireless network (Col. 28; claim 31; lines 39-46);
utilizing the second unique identifier to receive second communications from the first wireless access point over the first wireless communication link (Col. 28; claim 31; lines 49-56).
Dependent claims 2-16, 18-22, 23-28 and 30 are also rejected on the ground of nonstatutory obviousness-type double patenting  over claims 1-35 of U.S. Patent # 10,341,915. 

Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.         Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 2005/0135422, hereinafter Yeh).
	Regarding claim 29, Yeh discloses a method comprising: via computer processing hardware in a communication device operated in a wireless network, performing operations of:
receiving a first unique identifier assigned to a first wireless access point in the wireless network (para 0024; receiving BSSID in the MAC header), the first unique identifier indicating an identity of the first wireless access point (para 0024; BSSID identifies AP-X);
establishing a first wireless communication link to receive first communications transmitted from the first wireless access point (para 0022; wireless link between AP-X and STA-1);
receiving a second unique identifier (para 0025; MAC header contains BSSID of AP-Y), the second unique identifier indicating an identity assigned to a second wireless access point in the wireless network (para 0025; BSSID of AP-Y);
utilizing the second unique identifier to receive second communications from the first wireless access point over the first wireless communication link (para 0025 and 0026; changing BSSID from AP-X to AP-Y).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.         Claims 1-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2007/0264965, hereinafter Taniguchi) in view of Kitazoe et al. (US 2010/0173610, hereinafter Kitazoe).
	Regarding claim 1, Taniguchi discloses transmitting first communications from a first wireless access point to a communication device (para 0017; first AP communicates with the terminal), the first communications encoded to include a first unique identifier associated with a first wireless communication link (para 0017; AP sends the encryption key 1 to the terminal);
transmitting second communications from the first wireless access point to the communication device (para 0021; communication from AP 1 to mobile device), the second communications encoded to include the second unique identifier instead of the first unique identifier (Para 0021 and 0022; receiving key (2) from first access point).
	Taniguchi does not explicitly disclose providing notification to the communication device indicating an identity change from the first unique identifier to a second unique identifier; and the second communication is in accordance with the notification.
In an analogous art, Kitazoe discloses providing notification to the communication device indicating an identity change from the first unique identifier to a second unique identifier (para 0010; 0016; transmitting message to terminal for key change) and the second communication is in accordance with the notification (para 0020 and 0054; subsequent communication is based on the 
Regarding claim 2, Taniguchi does not explicitly disclose transmitting the notification indicating the identity change to facilitate a handoff of the communication device from the first wireless access point to a second wireless access point.
In an analogous art, Kitazoe discloses transmitting the notification indicating the identity change to facilitate a handoff of the communication device from the first wireless access point to a second wireless access point (Para 0054 and 0068; notifying the wireless device to utilize the new key to communicate with target access point after after handover). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi’s method by adding Kitazoe’s disclosure in order to provide seamless handover during roaming without effecting the quality of service of a communication system.
Regarding claim 3, Taniguchi discloses wherein the second unique identifier indicates an identity of the second wireless access point to which the communication device is being handed off (para 0021; 0022; encryption key (2) identifies the second access point).
Regarding claim 4, Taniguchi discloses wherein the second unique identifier value indicates an identity of a second wireless access point in the wireless network (para 0021; 0022; encryption key (2) identifies the second access point).
Regarding claim 5, Taniguchi discloses wherein the second wireless access point is disparately located with respect to the first wireless access point (para 0013 and 0085; both access points are distant from each other).

In an analogous art, Kitazoe discloses subsequent to receiving the notification indicating the identity change: discontinuing use of the first unique identifier to monitor and receive the first communications from the first wireless access point (Para 0068 and 0077; after the notification, UE uses new key for communication). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi’s method by adding Kitazoe’s disclosure in order to provide seamless handover during roaming without effecting the quality of service of a communication system.
	Regarding claim 9, Taniguchi disclose at the communication device, monitoring communications from the second wireless access point including the second unique identifier (Para 0021 and 0022).

6.         Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi/Kitazoe in view of Horn (US 2010/0157944, hereinafter Horn).
	Regarding claim 6, Taniguchi/Kitazoe does not explicitly disclose subsequent to providing the notification, generating a command to the communication device, the command indicating to perform a handoff from receiving the second communications from the first wireless access point to receiving the second communications from the second wireless access point.
	In an analogous art, Horn discloses subsequent to providing the notification, generating a command to the communication device (para 0074; the serving access point sends handover command to the access terminal), the command indicating to perform a handoff from receiving the second communications from the first wireless access point to receiving the second communications .
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi/Kitazoe in view of Gamer et al. (US 2012/0239933, hereinafter Gamer).
Regarding claim 7, Taniguchi/Kitazoe does not explicitly disclose further discloses performing the handoff from the first wireless access point to the second wireless access point without requiring the communication device to authenticate and associate itself with the second wireless access point.
In an analogous art, Gamer discloses performing the handoff from the first wireless access point to the second wireless access point without requiring the communication device to authenticate and associate itself with the second wireless access point (para 0011 and 0019). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi/Kitazoe’s method by adding Garner’s disclosure in order to improve the efficiency of a communication system.
8.         Claims 10 -13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi/Kitazoe and further in view of Khetawat et al. (US 2009/0262684, hereinafter Khetawat).
	Regarding claim 10, Taniguchi/Kitazoe discloses transmitting the first communications and the second communications from the first wireless access point over a first wireless channel.
	Taniguchi/Kitazoe does not explicitly disclose subsequent to transmitting the notification indicating the identity change, transmitting a channel change command to the communication device, the channel change command notifying the communication device to 
	In an analogous art, Khetawat discloses subsequent to transmitting the notification indicating the identity change, transmitting a channel change command to the communication device (Para 0384; relocation command message), the channel change command notifying the communication device to monitor a second wireless channel for presence of the second communications instead of the first wireless channel (Para 0392 and 0399; channel change command). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi/Kitazoe’s method by adding Khetwat’s disclosure in order to improve the reliability of a communication system.
	Regarding claim 11, Taniguchi/Kitazoe/Khetawat discloses the  method as in claim 10.
	Taniguchi/Kitazoe does not explicitly disclose subsequent to transmitting the channel change command, transmitting the second communications over the second wireless channel from the second wireless access point, the second communications transmitted from the second wireless access point encoded to indicate the second unique identifier.
	In an analogous art, Khetawat discloses subsequent to transmitting the channel change command, transmitting the second communications over the second wireless channel from the second wireless access point (para 0392; after the command communicate on second channel), the second communications transmitted from the second wireless access point encoded to indicate the second unique identifier (para 0392 and 0399). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi/Kitazoe’s method by adding Khetwat’s disclosure in order to improve the reliability of a communication system.
	Regarding claim 12, Taniguchi/Kitazoe/Khetawat discloses the  method as in claim 11.

	In an analogous art, Khetawat discloses transmitting the notification and channel change command in response to detecting movement of the communication device in the wireless network (para 0351 and 0363; UE moving from one coverage area to another one). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi/Kitazoe’s method by adding Khetwat’s disclosure in order to improve the reliability of a communication system.
Regarding claim 13, Taniguchi/Kitazoe/Khetawat discloses the  method as in claim 12.
	Taniguchi/Kitazoe does not explicitly disclose wherein the first wireless channel and the second wireless channel reside in non-interfering, adjacent wireless bands.
	In an analogous art, Khetawat discloses wherein the first wireless channel and the second wireless channel reside in non-interfering, adjacent wireless bands (para 0134). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi/Kitazoe’s method by adding Khetwat’s disclosure in order to improve the reliability of a communication system.
Regarding claim 16, Taniguchi discloses transmitting the first communications and the second communications from the first wireless access point over a first wireless channel from the first wireless access point (para 0020).
Taniguchi/Kitazoe does not explicitly disclose subsequent to transmitting the notification indicating the identity change, transmitting a channel change command notifying the communication device to monitor a second wireless channel for presence of the second communications instead of the first wireless channel.
.
9.         Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi/Kitazoe/Khetawat and further in view of Xu et al. (US 8,503,340, hereinafter Xu).
Regarding claim 14, Taniguchi/Kitazoe/Khetawat does not explicitly disclose wherein the first wireless access point and the second wireless access point are disposed in a single dual radio access point, the first wireless access point supporting a first wireless channel, the second access point supporting a second wireless channel, the first communications and the second communications supporting a communication session initiated by the communication device with a remote server resource.
In an analogous art, Xu discloses wherein the first wireless access point and the second wireless access point are disposed in a single dual radio access point (Col. 20; lines 47-58; dual channel access points), the first wireless access point supporting a first wireless channel, the second access point supporting a second wireless channel (dual channel access point supports two channels), the first communications and the second communications supporting a communication session initiated by the communication device with a remote server resource (Col. 17; lines 40-47). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi/Kitazoe/Khetwat’s method by adding Xu’s disclosure in order to reduce the cost and interference of a communication system.

Khetawal discloses wherein the first wireless access point supports a first region of wireless coverage, the second wireless access point supports a second region of wireless coverage (para 0137; different access points have different coverage), the second region of wireless coverage larger than the first region of wireless coverage (para 0137 and 0139; merely having the second region larger than the first region is not critical), the method further comprising: transmitting the notification and channel change command in response to detecting movement of the communication device outside of the first region of wireless coverage into the second region of wireless coverage (para 0507 and 0558).
Taniguchi/Kitazoe does not explicitly disclose wherein the first wireless access point and the second access point in the single dual radio access point.
In an analogous art, Xu discloses wherein the first wireless access point and the second access point in the single dual radio access point (Col. 20; lines 47-57; dual access points).
It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Taniguchi/Kitazoe/Khetwat’s method by adding Xu’s disclosure in order to reduce the cost and interference of a communication system.
10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crosbie (US 2002/0085719, hereinafter Crosbie) in view of Choi et al. (US 2004/0224690, hereinafter Choi).
	Regarding claim 17, Crosbie discloses a system comprising: a first wireless access point (para 0019; initial access point); a second wireless access point (para 0019; target access point); and the communication session supporting communications with a communication device (para 0053 and 0054; access point communicating with the mobile device), the first wireless access point generating wireless communications to the communication device spoofing the communication device that the wireless communications are being transmitted from the second wireless access point 
	Crossbie discloses instructing the access points to make handoff (para 0040).
	Crossbie does not explicitly discloses that the first wireless access point operable to receive a notification to perform a handoff of a wireless communication session from the first wireless access point to the second wireless access point
	In an analogous art, Choi discloses that the first wireless access point operable to receive a notification to perform a handoff of a wireless communication session from the first wireless access point to the second wireless access point (para 0022 and 0028; access point receives handoff notification).It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Crosbie’s method by adding Choi’s disclosure in order to maintain the quality of service of a communication system during handoff.
11.	Claims 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie/Choi in view of Taniguchi (US 2007/0264965, hereinafter Taniguchi).
	Regarding claim 19, Crosbie/Choi does not explicitly disclose wherein the first wireless access point includes a unique identifier value assigned to the first wireless access point in communications transmitted by the first wireless access point to the communication device prior to spoofing the communication device.
	In an analogous art, Taniguchi discloses wherein the first wireless access point includes a unique identifier value assigned to the first wireless access point in communications transmitted by the first wireless access point to the communication device prior to spoofing the communication device (para 0017; 0020 and 0021; AP sends the encryption key 1 to the terminal). It would have been obvious to one of an ordinary skill in the art before the time of the invention to 
	Regarding claim 21, Crosbie discloses wherein the first wireless access point and the second wireless access point are disparately located with respect to each other (para 0005 and 0020).
12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Crosbie/Choi in view of 
Xu et al. (US 8,503,340, hereinafter Xu).
Regarding claim 22, Crosbie/Choi does not explicitly disclose wherein the first wireless access point and the second wireless access point are co-located with respect to each other in a dual band radio in which the first wireless access point supports communications in a first wireless bandwidth and the second wireless access point supports communications in a second wireless bandwidth.
In an analogous art, Xu dislcoses wherein the first wireless access point and the second wireless access point are co-located with respect to each other in a dual band radio (Col. 20; lines 47-58; dual channel access points) in which the first wireless access point supports communications in a first wireless bandwidth and the second wireless access point supports communications in a second wireless bandwidth (Col. 20; lines 40-46). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Crosbie/Choi’s method by adding Xu’s disclosure in order to reduce the cost and interference of a communication system.
13.	Claims 23 -25 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Taniguchi.
	Regarding claim 23, Crosbie discloses establishing a wireless communication link with a communication device in the wireless network (para 0020; wireless communication with the mobile device); and transmitting first communications (202 of fig. 4), a first portion of the first communications transmitted from the first wireless access point (para 0053; communication before 
	Crosbie does not explicitly disclose that the first communications are encoded to indicate that the first communications are transmitted from a first wireless access point in the wireless network to the communication device.
	In an analogous art, Taniguchi discloses that the first communications are encoded to indicate that the first communications are transmitted from a first wireless access point in the wireless network to the communication device (para 0017; AP sends the encryption key 1 to the terminal). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Crosbi’s method by adding Taniguchi’s disclosure in order to maintain the quality of service of a communication system during handoff.
	Regarding claim 24, Crosbie does not explicitly disclose operating the first wireless access point to encode the first portion of first communications based at least in part on first unique identifier information assigned to the first wireless access point; and operating the second wireless access point to encode the second portion of first communications based at least in part on the first unique identifier information assigned to the first wireless access point, the second wireless access point assigned second unique identifier information.
	In an analogous art, Taniguchi discloses operating the first wireless access point to encode the first portion of first communications based at least in part on first unique identifier information assigned to the first wireless access point (para 0017 and 0020); and operating the second wireless access point to encode the second portion of first communications based at least in part on the first unique identifier information assigned to the first wireless access point, the second wireless access point assigned second unique identifier information (para 0020 and 0054). It would have been 
	Regarding claim 25,  Crosbie discloses transmitting the first portion of the first communications from the first wireless access point over the wireless communication link to the communication device over a first wireless channel (para 0040 and 0053; communication by first access point using first channel); and transmitting the second portion of the first communications from the second wireless access point over the wireless communication link to the communication device over a second wireless channel (para 0053 and 0058; communication by second access point using second channel), the second wireless channel residing in a different frequency spectrum than the first wireless channel (para 0041 and 0058).

14.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Crosbie/Taniguchi and further in view of Khetawat.
Regarding claim 26, Crosbie/Taniguchi discloses the  method as in claim 25.
	Crosbie/Taniguchi does not explicitly disclose transmitting a change channel command to the communication device to notify the communication device to transition from monitoring the first wireless channel to monitoring the second wireless channel.
	In an analogous art, Khetawat discloses transmitting a change channel command to the communication device to notify the communication device to transition from monitoring the first wireless channel to monitoring the second wireless channel.
 (para 0351 and 0363; UE moving from one coverage area to another one). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify .
15.	Claims 27and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie/Taniguchi/Khetawat and further in view of Kitazoe.
	Regarding claim 27, Crosbie/Taniguchi/Khetawat does not explicitly disclose transmitting a notification to the communication device to notify the communication device to monitor the second wireless channel for the second communications encoded with the second unique identifier information, the second wireless access point encoding the second communications with the second unique identifier information indicating that the second communications originate from the second wireless access point.
In an analogous art, Kitazoe discloses transmitting a notification to the communication device to notify the communication device to monitor the second wireless channel for the second communications encoded with the second unique identifier information (para 0010; 0016; transmitting message to terminal for key change), the second wireless access point encoding the second communications with the second unique identifier information indicating that the second communications originate from the second wireless access point (para 0020 and 0054; subsequent communication is based on the key change indication). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Crosbie/Taniguchi/Khetawat’s method by adding Kitazoe’s disclosure in order to provide seamless handover during roaming without effecting the quality of service of a communication system.
	Regarding claim 28, Crosbie discloses wherein the first communications and second communications are part of a communication session with the communication device handed off from the first wireless access point to the second wireless access point (para 0019).
16.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Crosbie. 

	Ye does not explicitly disclose to spoof the communication device,
In an analogous art, Crosbie discloses to spoof the communication device (para 0018 and 0053). It would have been obvious to one of an ordinary skill in the art before the time of the invention to modify Ye’s method by adding Crosbie’s disclosure in order to improve load balancing and radio link performance.

Conclusion                                        
                        17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462